         Case 20-20182 Document 375 Filed in TXSB on 05/29/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

IN RE:                                            §     Chapter 11
                                                  §
J.C. Penney Company, Inc., et al.1                §     Case No. 20-20182
                                                  §
         Debtors.                                 §     Jointly Administered

                            WITNESS AND EXHIBIT LIST FOR
                          HEARINGS SCHEDULED ON JUNE 2, 2020

       GRT Ray JCP, Inc., and Eden Prairie Center, LLC (the “Landlords”), designate
the following witnesses and exhibits for the hearing scheduled before the Court in this
case on Tuesday, June 2, 2020.

                                             WITNESSES

         1.        Any witness listed or called by any other party; and

         2.        Any witness necessary to rebut the testimony of a witness called or
                   designated by any other party.

                                              EXHIBITS

  Exh.                          Description                        Offered     Objection Admitted

              All exhibits presented or designated by any other
              party.
              All exhibits necessary to rebut any exhibit
              presented or designated by any other party.

      The Landlords ask that the Court take judicial notice of the pleadings, affidavits,
and exhibits filed (including any and all schedules, amendments, exhibits, and other
attachments thereto) in this case.


         1
          A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website
of the Debtors’ proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The
location of Debtor J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service
address in these chapter 11 cases is 6501 Legacy Drive, Plano, Texas 75024.
      Case 20-20182 Document 375 Filed in TXSB on 05/29/20 Page 2 of 3




Dated: May 29, 2020          Respectfully submitted,

                             REED SMITH LLP

                             By: /s/ Michael P. Cooley
                             Keith M. Aurzada (SBN 24009880)
                             Michael P. Cooley (SBN 24034388)
                             REED SMITH LLP
                             2850 N. Harwood, Suite 1500
                             Dallas, Texas 75201
                             T: 469.680.4200
                             F: 469.680.4299
                             kaurzada@reedsmith.com
                             mpcooley@reedsmith.com

                             and

                             ALLEN MATKINS LECK GAMBLE MALLORY
                             & NATSIS LLP
                             Ivan M. Gold
                             3 Embarcadero Center, 12th Floor
                             San Francisco, CA 94111-4074
                             T (415) 837-1515
                             igold@allenmatkins.com

                             Counsel for GRT Ray JCP, Inc., and Eden Prairie
                             Center, LLC




                                                                          Page 2
Case 20-20182 Document 375 Filed in TXSB on 05/29/20 Page 3 of 3




                     CERTIFICATE OF SERVICE

       I certify that on May 29, 2020 a true and correct copy of the
foregoing document was served via the Court’s Electronic Case Filing
(ECF) system on all parties registered to receive electronic service in these
cases.


                                     /s/ Michael P. Cooley
                                       Michael P. Cooley




                                                                     Page 3
